Title: Enclosure: Peleg Coffin, Jr. and Others to John Hancock, 13 October 1790
From: Coffin, Peleg, Jr.,et al.
To: Hancock, John


Peleg Coffin, Jr. and Others to John Hancock

Sir
Boston Oct. 13. 1790

Pursuant to a Resolution of the Legislature of Massachusetts passed the 17th Ultimo we have endeavoured to collect full and Authentic information respecting the Cod and Whale fisheries as heretofore, and now carried on in this Commonwealth. Your Excellency must be sensible that in executing the business assigned us we could derive no Aid from any Public office establish’d in this Government prior to the Revolution, neither can the present state of the Fisheries be accurately ascertained by recuring to the Offices now established under the Government of the Unites States; we were compelled therefore to rely principally for information on the recollection and Knowledge of men Conversant in the fishing business. The inclosed statements of the fisheries of this Commonwealth are the result of our enquiries from men whom we tho’t best able to give us information on the subject—with such means of information we presume Accuracy cannot be expected—but we think the inclosed papers exhibit as true and exact a state of the fisheries as can at this time be Obtained.
After having collected and stated the Information requested by the Secretary of State, we beg leave agreeably to the direction of the  Legislature to mention to your Excellency some of the difficulties under which the fisheries of this State now labour, and the causes of the present decline.
Among the embarrasments of the Whale fishery, the regulation of the Government of Great Brittain may be considered as the principal cause of its present declension. When we were a part of the Brittish empire the Citizens of this State found a ready sale for all their Oil and Bone in the Brittish market. On the establishment of Peace the American Oil was subjected to a duty of Eighteen pounds three shillings Sterling ⅌ Ton when imported into the Brittish ports. To this discouragement has since been added a Prohibition of American Oil by the Brittish Government.
The liberal Bounties given by the Government of France and Great Brittain to those persons that shall prosecute the Whale fishery from their respective dominions has induced many of the Citizens of this and the other States in the Union enured to the danger and difficulty of encountering the Whale to remove with their families to France and Nova Scotia thereby contributing to the establishment of a fishery which if not counteracted we fear will rival the Whale fishery of the United States.
With respect to the Codfishery the following we think are the principal embarrasments.—The hostile disposition of the Algerines deprives the American fishery of a market in the Mediteranean which was formerly enjoyed.
The Prohibition of American Fish in the Brittish West India Islands.
The heavy duty heretofore imposed on American fish in the French ports in the West Indies.
The Bounties granted to the French and Brittish fishermen at Newfoundland.
The duty formerly imposed on the American fish in the French West India Islands has not been exacted during the last Year. This we are happy to observe has removed one principal embarrasment to the Cod fishery of this State, and should this regulation continue, will we think contribute to encrease the Cod fishery of the United States.
The Citizens of this State undoubtedly enjoy greater natural Advantages for prosecuting the business of the fisheries than any other People. The embarrasment and difficulties under which the business now labours is principally caused by the Political regulations of rival Nations. We must depend for relief on the power and disposition of Congress to counteract these regulations. When we consider the Importance of the Fisheries to the United States, as a Nursery for Seamen, which may be Necessary for the defence of Society in time of War, and facilitating the Exportation of their productions in time of Peace as creating a very considerable demand for the surpluss produce of the Country, thereby encouraging the Agriculture of the United States, we are led to hope that while other Governments are supporting their Fishery by Liberal Bounties, the Government of the United States will at least forbear imposing any duty of Tonnage, or any other duty on the Vessells employed or the Materials used in the American Fishery.
That your Excellency may have the happiness of Witnessing the  Prosperity of the Commerce, Fishery, and every other Interest of the People whom you Govern, is the wish of Your Excellencys Most Obedt. and most Humble Servants.

Peleg Coffin Junr.Thos: DavisEben Parson


NB Colo. Orne and Capt. Pearson two of the Committee were necessarily called from town before the copying of the papers but were present at the completion of the above business.

